DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 10/29/2020, 3/12/2021, 7/16/2021 and 8/05/2022 have been considered by the Examiner.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/209,058 filed 8/24/2015  is acknowledged for claims 21-40.

Claim Status
Claims 1-20 are cancelled.
Claims 21-40 are under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US 10,793,895 (‘895).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are either species of the instant claims or have minor differences encompassed by the instant generic claims. The patented claims are drawn to a process of creating a DAG with a node representing a cytosine base and second node representing a thymine base, as recited in the instant Application. The patented claims have the additional narrowing limitations drawn to calculating match scores between the first, second and third vertices and looking backward at each vertex against the direction of the DAG. The claims of the instant application are broader in that they do not recite the specific limitations of calculating the alignment score of the ‘895 Patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Process, Machine, Manufacture or Composition
Claims 21-34 are drawn to a method, so a process.
Claims 35-37 are drawn to a computer readable medium, so a manufacture.
Claims 38-40 are drawn to a system comprising a computer, so a machine.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Obtaining a first sequence of nucleotide bases.
This step reads on a mental process of obtaining information and is therefore an abstract idea.
2. Creating a directed acyclic graph (DAG) representing a first sequence of nucleotide bases, the DAG comprising nodes and edges connecting the nodes, the nodes including a cytosine base in the first sequence at a position, a second node representing a thymine base in the first sequence at the position, and a  third node.
This step reads on creating an abstract data structure wherein the data structure is a DAG of nodes connected by links (also called edges). Each node is associated with information about the other node(s) to which it is connected. That information would be the pointer pointing to the adjacent node. The limitation reads on an abstract idea because the graph can be created as a mental process or with math describing the graph network and how the nodes are connected by an adjacency list of coordinates.
“Directed acyclic graph” from A to Z Wiki (https://atozwiki.com/Directed_acyclic_graph) evidences (par. 1) that a DAG is a mathematical concept in “mathematics, particularly graph theory and computer science” which has “numerous scientific and computational applications, ranging from biology (evolution, family trees, epidemiology) to sociology (citation networks) to computation (scheduling).
3. Obtaining a second sequence of nucleotide bases generated by sequencing bisulfite treated nucleic from the subject.
This step reads on a mental process of obtaining information and is therefore an abstract idea.
4. Aligning the second sequence to the DAG to produce an alignment by determining alignment scores between the second sequence and the symbol strings associated with some of the nodes of the DAG.
This step reads on a mental process of aligning sequences and a mathematical calculation of a score and is therefore an abstract idea. 
5. Wherein determining alignment score for the third node comprises determining the alignment score for the third node based on an alignment score for a preceding node in the DAG.
This step reads on a mental process and mathematical calculation and is therefore an abstract idea.
6. Identifying based on the alignment a corresponding cytosine base in the second sequence at the position that matches the cytosine base observed in the first sequence at the position.
This step reads on a mental process of comparing sequences and is therefore an abstract idea.
7. Generating a report that identifies a methylated based in the genome of the subject at the position.
This step of providing information treads on a mental process and is therefore an abstract idea. Outputting data is an extra solution activity as described in MPEP 2016.05(g).
Independent claims 35 and 38 are drawn to the same process and judicial exceptions as those in claim 21.
Claim  30 recites that the report identifies a gene in the subject  for which the transcription has been regulated. This is a natural correlation between the genetic sequence and a genetic condition.
Claim 31 recites that the report identifies a methylation status of CpG island in the genome of the subject.  This is a natural correlation between the genetic sequence and a biological status of a subject.
Dependent claims 22-29, 32-34, 36, 37 and 39-40 are further drawn to judicial exceptions which limit the independent claims 21, 35 and 38.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims result in providing a report which encompasses output of data which is an extra solution activity as described in MPEP 2106.05(g).
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
1. Obtain sequences and after aligning sequences, provide a report. This step of providing a report reads on mere instructions to apply an exception as described in MPEP 2106.05(g) and is an extra solution activity.
2. Creating a directed acyclic graph (DAG) in a storage medium (i.e. computer memory) where the nodes are stored as objects in a storage medium. This limitation reads on using a generic computer memory to store information associated with a graph, e.g. creating a graph of information and storing it on a computer disk. Such is well known, routine and conventional. The claims do not recite the implementation of a concrete data structure.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Other elements of the method include a processor which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Suggestion for Examiner’s Amendment
The claimed method does not necessitate computer technology. The recited DAG and alignment process reads on one that can be performed by the human mind. The DAG reads on an abstract data structure rather than a concrete data structure which contains information (pointers) to physical memory allocations. It is suggested that the claim be amended to recite that the nodes include pointers or an adjacency list of pointers that point to physical memory allocations (i.e. addresses). 


E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635